Exhibit 10.1

 

 

[logomini01.jpg]
 

This document constitutes part of the prospectus covering 

securities that have been registered under the Securities Act of 1933.

 

 

ICF International, Inc.
2018 Omnibus Incentive Plan
Cash-Settled Restricted Stock Unit Award Agreement

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of Cash-Settled Restricted Stock Units (“CSRSUs”) by ICF International,
Inc., a Delaware corporation (the “Company”), to the Participant named below,
pursuant to the provisions of the ICF International, Inc. 2018 Omnibus Incentive
Plan, (the “Plan”).

 

You have been selected to receive a grant of CSRSUs pursuant to the Plan, as
specified below.

 

The Plan provides a description of the terms and conditions governing the
CSRSUs. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan’s terms shall completely supersede and replace
the conflicting terms of this Agreement. All capitalized terms used herein shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein.

 

The parties hereto agree as follows:

 

Participant:

 

Date of Grant:

 

Number of CSRSUs Granted:

 

Vesting Terms: 3-Years

 

Purchase Price: None

 

1.      Employment With the Company. Except as may otherwise be provided in
Sections 6 and 7, the CSRSUs granted hereunder are granted on the condition that
the Participant remains an Employee of the Company or its Subsidiaries from the
Date of Grant through (and including) the applicable Vesting Date, as set forth
in Section 2 (any period, prior to the Vesting Date, during which CSRSUs are
unvested shall be referred to herein as the “Period of Restriction”).

 

This grant of CSRSUs shall not confer any right to the Participant (or any other
Participant) to be granted future CSRSUs or other Awards under the Plan.

 

2.      Vesting.

 

 

(a)

CSRSUs shall be initially unvested (the unvested CSRSUs are referred to in this
Agreement as the “Unvested CSRSUs”) and, except as hereinafter provided, the
CSRSUs shall vest, provided the Participant has continued in the employment of
the Company or its Subsidiaries through such anniversary or anniversaries of the
Date of Grant.

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

The number of CSRSUs vesting as of a particular Vesting Date shall be rounded
down to the nearest whole CSRSU; provided, however, that all remaining Unvested
CSRSUs shall vest completely on the final Vesting Date.

 

Vesting Date

Percentage of
CSRSUs Vesting

Cumulative Percentage 
of CSRSUs Vesting

     

First anniversary of Date of Grant

25%

 25%

Second anniversary of Date of Grant

25%

 50% = 1st + 2nd year

Third anniversary of Date of Grant

50%

100% = 1st + 2nd+3rd year

 

 

3.     Timing of Payout. Payout of all vested CSRSUs shall occur as soon as
administratively feasible following the Vesting Date set forth in Section 2(b),
but in no event later than thirty (30) days after such Vesting Date provided
that, if such thirty (30)-day period begins in one calendar year and ends in
another, the Participant may not choose in which calendar year payment will be
made.

 

4.     Form of Payout. The vested CSRSUs (rounded down to the nearest whole
CSRSU) will be paid out in the form of cash. The amount of cash paid with
respect to each such CSRSU shall be equal to the Fair Market Value of one Share
determined as of the Vesting Date (or earlier as provided below) with a maximum
payment capped at 135% of the value of the common stock at the time of grant and
a minimum floor payment of 75% of the value of common stock at the time of
grant.

 

5.     Voting Rights and Dividends. The Participant shall not have voting rights
with respect to such CSRSUs. Further, no dividends shall be paid on any CSRSUs.

 

6.     Termination of Employment.

 

 

(a)

By Death or Disability. In the event the employment of the Participant with the
Company is terminated by reason of death or disability, all Unvested CSRSUs held
by the Participant at the date of termination and still subject to the Period of
Restriction as of the date of the Participant’s death or disability shall
immediately become fully vested as of the date of termination.

          Disability means the inability of a Participant to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment that is expected to result in death or has lasted or can be
expected to last for a continuous period of twelve (12) months or more. A
determination that a Participant is disabled shall be made by the Committee on
the basis of such medical evidence as the Committee deems warranted under the
circumstances.

 

 

(b)

For Other Reasons. If the employment of the Participant shall terminate for any
reason other than the reasons set forth in Section 6(a), all CSRSUs held by the
Participant at the date of termination and still subject to the Period of
Restriction shall be forfeited.

 

7.     Change of Control of the Company.

 

 

(a)

Notwithstanding anything to the contrary in this Agreement, in the event of a
Change of Control during the Period of Restriction and upon a Termination of
Employment, in connection with or during the period of two (2) years after such
Change of Control, either by the Company without Cause, or by the Participant
who terminates employment as a result of: (i) a material reduction in the
Participant’s authority, duties or responsibilities; (ii) the Participant’s
relocation by the Company of more than fifty (50) miles from the Participant’s
then current work location; (iii) a reduction in the rate of Participant’s then
annual base salary or target incentive compensation; or (iv) failure of the
surviving company to assume the Participant’s employment agreement or other
applicable agreement relating to Participant’s employment, the Period of
Restriction imposed on the CSRSUs shall immediately lapse, with all such CSRSUs
vesting subject to applicable federal and state securities laws.

 

2

--------------------------------------------------------------------------------

 

 

 

(b)

Notwithstanding anything to the contrary in this Agreement, payout of all vested
CSRSUs shall occur as soon as administratively feasible following a Termination
of Employment described in Section 7(a), but in no event later than thirty (30)
days after the date of such Termination of Employment, provided that if such
thirty (30)-day period begins in one calendar year and ends in another, the
Participant may not choose in which calendar year payment will be made.

 

8.     Restrictions on Transfer. CSRSUs granted pursuant to this Agreement may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (a “Transfer”), other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of CSRSUs is made, or if any attachment, execution, garnishment,
or lien shall be issued against or placed upon the CSRSUs, the Participant’s
right to such CSRSUs shall be immediately forfeited by the Participant to the
Company, and this Agreement shall lapse.

 

9.     Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of Shares or other securities, stock dividend, liquidation,
dissolution, or otherwise, the number and class of CSRSUs subject to this
Agreement shall be equitably adjusted by the Committee in the manner set forth
in Section 4.3 of the Plan to prevent dilution or enlargement of rights.

 

10.     Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Director of Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

 

11.     Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
or its Subsidiaries’ right to terminate the Participant’s employment at any
time. The Participant’s employment shall continue to be on an “at-will” basis.

 

12.     Miscellaneous.

 

 

(a)

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.

 

 

(b)

The Committee may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any material
way adversely impair the Participant’s rights under this Agreement, without the
written consent of the Participant.

 

3

--------------------------------------------------------------------------------

 

 

 

(c)

The Company shall have the power and the right to deduct or withhold an amount
sufficient to satisfy all government related taxes domestic or foreign, required
by law to be withheld with respect to the payout of any CSRSUs under this
Agreement or on any earlier date on which such tax withholding may be due.

 

 

(d)

This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies as may be required.

 

 

(e)

All obligations of the Company under the Plan and this Agreement, with respect
to the CSRSUs, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

 

(f)

To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

 

(g)

To the extent not preempted by U.S. federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the state of Delaware
without giving effect to the conflicts of laws principles thereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.

 

ICF INTERNATIONAL INC.

 

 

 

By:                                                                             
      

Name: Sudhakar Kesavan

Chairman and Chief Executive Officer

 

 

 

PARTICIPANT:

 

 

                                                                               

 

 

 

4